Title: Thomas Jefferson’s Quitclaim to John Harvie, 18 February 1810
From: Jefferson, Thomas
To: Harvie, John


          
            To all to whom these presents shall come greeting.
            
          
          Know ye that Thomas Jefferson of Monticello in the county of Albemarle in consideration of the sum of one dollar to him in hand paid by John Harvie of the county of Rockingham, and of sundry covenants entered into between the said Thomas & John, doth by these presents remise, release, & for ever quitclaim for himself & his heirs unto the said John
			 & his heirs, all the right, title, & claim whatsoever which he the said Thomas hath or ever had to or in a certain tract of land in the said county of Albemarle containing four hundred & ninety acres on the South West mountains adjoining to other lands of the said Thomas & John and of Thomas Mann Randolph which tract of four hundred and ninety acres of land the said Thomas hath claimed by virtue of an Order of council
			 bearing date the 11th day of March one thousand seven hundred and seventy three: To have & to hold the sd parcel of land to him the said John & his heirs for ever, so that neither he the said Thomas nor his heirs, by virtue of the sd order of council or under any
			 other document, transaction or pretence whatever shall have or claim any right or title hereafter to the said tract of land or any part thereof; but from all action, right or title thereto he & they shall for ever be barred & excluded by
			 these presents. In witness whereof the said Thomas hath hereto set his hand and seal this eighteenth day of February in the year one thousand eight hundred & ten.
          
            
                
		  Signed, sealed & delivered
            
            
              in presence of
              
                  Th: Jefferson
            
            
              E Bacon
            
            
              Charles L Bankhead
            
            
              Pr Carr
            
          
        